Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156135                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  AMY TAYLOR, Personal Representative                                                                                 Justices
  for the ESTATE OF AVA CAMERON
  TAYLOR, Deceased,
              Plaintiff-Appellant,
                                                                     SC: 156135
  v                                                                  COA: 331198
                                                                     Genesee CC: 14-104044-NI
  DARIN LEE COOLE and AMY COOLE,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 19, 2018

                                                                               Clerk